Hotchkiss, J.:
The plaintiffs invoke the equitable jurisdiction of the court to the end that the laudable purposes of the testator may be perpetuated in as generous a measure as a wise and practical administration of the estate may afford, and that these purposes be not defeated by conditions unforeseen and unforeseeable when the will was executed. In brief, the plaintiffs contend that the residuary clause of the will was a devise to a charitable use; that a charitable use was affixed by the will upon the land; that upon the grant of the charter of 1806 to the trustees, the corporation thus formed acquired the legal title by virtue of the aforesaid devise for the charitable use expressed in the will, and thus through sovereign grace became the agency by means of which the devise was to be executed; that although the State might as parens patries grant the relief sought through the medium of this action, as in fact it theretofore had by the act of 1828 granted similar relief, the Supreme Court had concurrent jurisdiction, which may be invoked either by the corporation, as donee of the charitable use, or by the State through its Attorney-General. Stated substantially in the words of their brief, the plaintiffs claim that upon the passage of the act of 1806, as to this particular charity, the law of charities as formerly applied in England (except in so far as it rested either upon the royal prerogative or upon the statute of 43 Elizabeth, chap. 4) was restored and our then Court of Chancery was reinvested with authority to apply and administer the same, which authority has passed to the Supreme Court; also, that similar jurisdiction and authority were conferred upon the Supreme Court by virtue of the so-called Tilden Act (Laws of 1893, chap. 701, as amd. by Laws of 1901, chap. 291), now contained in section 113 of the Eeal Property Law (Consol. Laws, chap. 50 [Laws of 1909, chap. 52], as amd. by Laws of 1909, chap. 144) and section 12 of the Personal Property Law (Consol. Laws, chap. 41 [Laws of 1909, chap. 45], as amd. by Laws of 1909, chap. 144). I put plaintiffs’ claim in the broad language of them brief, that it may be contrasted with the somewhat narrower limits to which I shall confine myself, because, while not denying the broader jurisdiction, I do not think it necessary for the decision of this case to define the *744exact extent of our jurisdiction over the subject of charities. It will be quite sufficient if we find that the court has within its ordinary equity jurisdiction, or within that jurisdiction over charities which was embraced within its purely judicial powers, particularly as distinguished from certain powers exercised by the English chancellor and which lay in a sort of twilight zone between the judicial and the prerogative (See Adams Equity [1st ed.], 73-77; 2 Story Eq. Juris. [3d ed.] § 1142 etseq.; also, per Selden, J., Owens v. Missionary Society of M. E. Church, 14 N. Y. 380, 387, 388, 408; per Johnson, J., Inglis v. Trustees, etc., of Sailor’s Snug Harbour, 3 Pet. 137, 138), jurisdiction to grant appropriate relief upon the facts disclosed by the complaint.
The position taken by the learned Attorney-General, and in which he has so far been successful, is that neither the corporate nor the individual plaintiffs hold the property subject to any trust under the Randall will or otherwise, but that it is held by the corporation absolutely for the purposes expressed in the act of its incorporation; that the powers of the corporation are to be found in the said act and those supplemental thereto, and in the general statutes of the State, so far as the same are applicable, and that if the corporation lacks power to do the things it seeks by this action authority to do, it must secure such authority from the Legislature, this court being without jurisdiction in the premises. It is also urged as ground for dismissing the complaint that if jurisdiction exists to grant the relief sought for, it may only be exercised in a proceeding initiated by the Attorney-General, or, at least, that plaintiffs’ remedy, if any, is by petition and not by action; also, that to authorize any sale of the property would be to destroy a vested estate.
Before examining the questions thus presented, it is proper to say that I see no reason for the individual trustees being made parties hereto. Ooncededly, the whole legal title to the property is in the corporation, and the trustees, as such, have no interest therein, or, at least, no interest which attaches to the title.
It will facilitate the task before us if we keep in mind the fact that whether we • assume the will to be valid within the doctrine of Burrill v. Boardman (43 N. Y. 254) and kindred cases, *745or to have been validated by the act of 1806, in any event the situation presented is one of a definite use, capable of being specifically executed, with trustees competent to take. It accordingly presents none of the difficulties associated with that branch of the law of charities, or of the ay pres doctrine, which necessarily was invoked whenever it was sought to establish a charitable use, void at law, and which gave rise to the series of cases finally resulting in the overthrow of the entire law of charities in this State. (See Holland v. Alcock, 108 N. Y. 312, 319 at seq.)
Manifestly the primary question involves an inquiry into the nature and quality of the title thus held by the corporation. This question has been simplified, if not authoritatively settled, by the decision in Inglis v. Trustees of Sailor’s Snug Harbour (3 Pet. 99) in which the demandant Inglis, claiming as heir of Captain Randall, sought to recover all or certain of the premises in question, and in which case the validity of the will was determined. The opinion of the court was by Mr. Justice Thompson, Mr. Justice Story and Chief Justice Marshall dissenting.* The decision sustaining the will went upon the ground that the residuary clause created a charitable use and vested the title in the trustees, subject, however, to an executory devise by which the title thus primarily vested in the trustees was subject to divestiture in favor of the corporation thereafter formed. (See pp. 113-119; also, per Gray, J., Russell v. Allen, 107 U. S. 168, 169.) In the course of its opinion and in support of the proposition that even if the devise to the trustees, or the executory devise, were bad, the heir would take the estate charged with the charitable use, the court said (3 Pet. 118-120): “ The general intent of the testator that this fund should be applied to the maintenance and support of aged, decrepit and worn out sailors, cannot be mistaken. And he seems to have anticipated that some difficulty might arise about its being legally done in the particular mode pointed out by him. And to guard against a failure of his purpose on that account, he directs application to be made to the Legislature for an incorporation, to take and execute the trust according to his will; declaring *746his will and intention to be, that his estate should at all events be applied to the uses and purposes aforesaid; and desiring all courts of law and equity so to construe his will as to have his estate applied to such uses. And to make it still more secure, if possible, he finally directs that his will should in no case, for want of legal form or otherwise, be so construed as that his relations or any other persons should heir, possess or enjoy his property, except in the manner and for the uses specified in his will. The will looks, 'therefore, to three alternatives: (1) That the officers named in the will as trustees should take the estate and execute the trust. (2) If that could not legally be done, then he directs his trustees to procure an act of incorporation, and vests the estate in it for the purpose of executing the trust. (3) If both these should fail, his heirs, or whosoever should possess and enjoy the property, are charged with the trust. That this trust is fastened upon the land cannot admit of a doubt. Wherever a person by will gives property, and points out the object, the property, and the way in which it shall go, a trust is created; unless he shows clearly that his desire expressed is to be controlled by the trustee, and that he shall have an option to defeat it. (*2 Ves. Jun. 335.) * * * Whoever, therefore, takes the land takes it charged with these uses or trusts which are to be executed in the manner above mentioned. And, if so, there can be no objection to the act of incorporation and the vesting the title therein declared. It does not interfere with any vested rights in the heir. He has no beneficial interest in the land. And the law only transfers the execution of the trust from him to the corporation, and thereby carrying into effect the clear and manifest intention of the testator.”
Nor do I find anything in the dissenting opinion to lessen the force of the argument that if the will was valid the trust attached to the land in the hands of the devisee.
The argument of the dissentient justices was, that the devise was not to a corporation to be- created in futuro, but was a devise in prcesenti to the trustees, and if they could not execute their powers in the manner prescribed by the testator, they were to apply to the Legislature for an act of incorporation, a situa*747tion which, it was argued, could not give rise to an executory devise. In the course of his opinion on this branch of the case, Mr. Justice Story said (p. 152): “ I come now to the other part of the question, whether, if the devise be void at law, the estate in the hands of the heirs is affected with the trust in favor of the charity. It appears to me most manifest that it is affected by the trust, if we consult either the intention of the testator or the express terms of the will.” And the same learned justice said in conclusion: “ That the devise, if a valid devise, is not a devise valid so as to divest the heir at law of his legal estate; but that .the devise can have effect, if at all, only as a trust for a charity fastened on the legal estate in his hands ” (p. 154). That the trust originating in the will continued to be attached to the estate in the hands of the corporation when it became clothed with power to take and execute the trust, is sustained by abundant authority other than the Inglis case. In McCartee v. Orphan Asylum Society (9 Cow. 437) there was a devise for charitable uses to the asylum, an incorporated body, subject to a prior estate given in trust to certain trustees, which prior estate had terminated. The chancellor had held that the estate passed to the trustee to the use of the corporation, and that the devise was good at law, but if not, the testator’s intention to devise for a charitable use could be effectuated in equity by virtue of the general powers of the Court of Chancery in cases of trust. Necessarily this involved no exercise of cy pres powers, which are entirely distinct. (Id. 442-444, 469, 470 et seq.) This decision was reversed by the Court of Errors (Id. 504, 525), where it was held that the devise was direct to the corporation and, therefore, as to the real estate was void under the Statute of Wills. With the point on which the reversal turned we have nothing > to do, but in the course of that part of the chancellor’s opinion which covers the question whether, if the devise was void at law, equity could not enforce it, he examined at length the early cases and from them deduced the principle that, in obedience to the intention of the testator, “ equity will regard the substance of the trust, and if the estate devised be described with sufficient certainty and the objects of the testator’s bounty designated or defined, the *748death, disability or refusal to act, or other failure of the trustees, will not be suffered to disappoint the intention of the testator; but the trustees themselves, if the estate is vested in them, or the heir, or executor, where the title devolves upon him, shall be charged with the trusts, and the performance of them enforced by the court, for the benefit of those to whom the beneficial interest is given by the will” (p. 486). The conclusion of the learned chancellor was, that if the court had jurisdiction to establish and enforce such a trust against the heir or devisee, in favor of the cestui que trust, “these complainants [the Society] must surely be entitled to the benefit and application of the principle, in sustaining the trust in their favor for the charitable purposes of the institution they represent.” (Id.) In other words, a lawful devise of land for a charitable use creates a trust which is not to be regarded differently, so far as the jurisdictional status of the estate devised is concerned, from the ordinary private trust, and in every such case the trust attaches to the land in the hands of the donee. (Id. 484; Inglis v. Trustees of Sailor’s Snug Harbour, supra, page 119.)
In Owens v. Missionary Society of M. E. Church (supra, 385) Judge Selden dwells upon the distinction between an absolute gift and one for a charitable use, saying: “There can be no charitable use without a trust. To deny that this bequest was accompanied by a trust, therefore, is to deny that the law of charitable uses applies to the case.” The same learned judge went so far as to say that a bequest to a distinctly charitable corporation, although unaccompanied by any description of the purposes of the bequest, would afford “some basis ” for the implication of a trust, “because the objects, purposes and powers of the corporation being in all cases more or less clearly defined by its charter, the.bequest may fairly be presumed to have been intended for those specific objects ” (pp. 385, 386). Tudor is to the same effect. (Tudor Char. & Mort. [4th ed.] 175.)
In the Court of Errors one of the minority opinions in the McCartee case was delivered by Stebbins, Sen., whose argument, although it did not prevail as applying to that case, seems to me to express most cogently a line of practical reasoning applicable to the case before us. Speaking of the testator, the learned senator said (p. 524): “his object was not to benefit the *749society; but through it to apply the estate to the charitable purposes for which the society was organized. The society itself is a trustee, and has a trust to perform, which a court of equity would undoubtedly enforce.” The senator then puts these questions: Suppose the corporation were dissolved, or should otherwise become incapable of executing the trust, would not the court appoint a new trustee ? or, suppose the corporate powers be enlarged, and it be authorized to do a banking business in addition to the charitable operations for which it was originally incorporated, would it be contended that it was the testator’s intention that the proceeds of his devise should be used as banking capital ? In Owens v. Missionary Society of M. E. Church (supra, p. 385) Judge Selden resorts to a similar illustration. In the light of the foregoing the situation, unless changed by some other and controlling feature, would seem to be very plain. It involves nothing more than the fundamental elements of a valid testamentary trust of the usual kind, namely, a sufficient expression of intent and an ascertained (or ascertainable) beneficiary; these being declared, whether the beneficiary be a definite person or a corporation capable of taking, the law will fasten the trust upon him who has the legal estate, whether the grantor, heir, testator or next of kin, as the case may be. (See Holland v. Alcock, supra, 330.)
That the incorporation of the trustees did not divest or change the nature of the trust seems clear. The language of the minority of the court in the Inglis case is in accord with this view. On this point Mr. Justice Story said (pp. 153, 154): “It is said that if the trust be valid the Legislature had a perfect right to enforce it, and their act of incorporation amounts to a legal execution of the trusts and vests the estate in the corporation * * *. But I cannot admit that the act of incorporation was intended to have such an effect. It has no terms which divest the legal title of the heirs, it merely incorporates the trustees and their successors, and clothes them with the usual powers to carry the trust into effect. It presupposes that the estate was already vested in them by the will. They are made 'capable in law of holding and disposing of the estate ’ devised by the will. It is true that the *750uses are added ‘ and the same (estate) is hereby declared to be vested hi them and their successors in office for the purposes therein (in the will) expressed.’ But this was not, as I think, intended to vest the estate in them as a legislative investiture; but to declare that the estate was vested in them for the purposes of the charity and not otherwise.” In Trustees of Dartmouth College v. Woodward (4 Wheat. 518) the court, referring particularly to the original private foundation of Dartmouth College, the administration of which was succeeded by an incorporated body, said: “ From the fact * * * that a charter of incorporation has been granted, nothing can be inferred which changes the character of the institution * * *. The character of civil institutions does not grow out of their incorporation, but out of the manner in which they are formed and the objects for which they are created ” (p. 638).
Of a charter granted subsequent to a foundation established by a deed or will, Tudor says (Tudor Char. & Mort. [4th ed.] 185): “ Here the charter is merely machinery for providing an incorporated trustee armed with appropriate powers to carry into effect a pre-existing trust, and the grant of such a charter does not in any way affect the powers of the court to establish and regulate the charity.” (See, also, 2 Perry Trusts [5th ed.], § 743; Attorney-Gen. v. Governors of Free Grammar School, 23 Beav. 350; Matter of Manchester Royal Infirmary, L. R. 43 Ch. Div. 420, 428.) And this coincides with such late expressions as are to be found on the subject in this State. In Dammert v. Osborn (140 N. Y. 30, 42) the court said of an act somewhat similar to the one in question: “It is an expression of the will of the supreme legislative power that the gift in question should be received and administered in the manner and for the objects designated in the will * * *. The Legislature in effect said that * * * this gift shall take effect according to the intention of the donor and be administered by a corporate body of its own creation. ”
In none of the very numerous cases in England and in this country, where the courts have exercised jurisdiction to establish direct or administer charitable trusts, of which corporations were the donees, have I found one where, in the absence of some statutory provision affecting its jurisdiction, it has been sug*751gested that the mere fact that the trust was to be executed by a corporation, deprived the court of its power to exercise its usual jurisdiction in similar matters. In fact, there is no authority to be found for such a proposition. I am satisfied that, as the result of the will and the act of 1806, there was established as between the corporation and the State (representing the ultimate and undefined beneficiaries), a trust relation of such a character as commonly exists in the case of a valid devise for a charitable use. “In England and in this country, where a court of chancery exists, a charity of the description in question is a peculiar subject of the jurisdiction of that court.” (Per Nelson, J., Stanley v. Colt, 5 Wall. 119, 169.) Whether jurisdiction to direct or to, administer, as distinguished from the power to establish, such a trust rests in the court’s ordinary jurisdiction as a court of equity, or attaches only as an incident to its inherent jurisdiction over charities (Story Eq. Juris. [3d ed.] 1161, 1162, 1187-1192; Tudor Char. & Mort. [4th ed.] 181) presents, so far as this case is concerned, an academic question of interest to the student, but one which we need not determine. It will satisfy our purpose to find that in either aspect plenary jurisdiction exists. Assuming that jurisdiction rests in virtue of the charitable character of the trust, it will be instructive to ascertain the exact legal nature of the relief sought by this action. At the risk of extending this opinion beyond reasonable limits, because of its peculiar pertinency, I am led to quote from the decision in Lackland v. Walker (151 Mo. 210, 247 et seq.), a case of an estate affected.by conditions similar to those alleged in the complaint to exist with respect to the Snug Harbor estate, but where the will expressly prohibited any alienation of the property. “ The concrete question, therefore, is whether upon a proper showing, a court of chancery has the jurisdiction to authorize an out and out alienation of the property affected by the provisions of the wiE in question. Primarily it is clear that this involves no phase of what is known as the prerogative power of cy pres; for here there are a defined charity, a clear trust and competent trustees to hold the property to that end [citing cases]. Nor is it an instance which caEs for the exercise of the usual judicial power of *752cy pres ■ * * * for here the mode of accomplishing the charity, properly speaking, to wit: the provisions for the maintenance and extension of the Missouri Botannical Garden under the supervision of the trustees named, and for the accomplishment in other respects of the charitable ends mentioned in the will, are complete and not sought to be departed from [citing cases]. The petition invokes the exercise of the court’s power of administration in respect of the forms to be observed in accomplishing and furthering both the object and mode prescribed by the testator. Broadly speaking, the express sion ‘ cy pres power ’ defines a limitation as well as an affirmative authority. Where the case is one in which the chancellor can act in his judicial capacity, as distinguished from the power exercised in the English system by the Lord Chancellor as the representative of the Crown’s sign-manual, the jurisdiction over charities is an .inherent one, i. e., while courts of equity, as such, possess no power to create a charitable trust, they liberally exercise a jurisdiction to enforce and preserve such a trust, when it is valid in its creation In exercising this jurisdiction, the courts proceed cy pres ; They give effect to the expressed charitable purposes of the donor as near as may be, and in supplying or remedying the defects disclosed in practice, they act in effectuation of 'the controlling purpose disclosed by the instrument presented for construction, so as to preserve and make useful ‘ what may be called the spirit of the charity ’ [citing cases]. It is a natural and necessary branch of the jurisdiction over charitable trusts that the means or details prescribed for their administration should be subject to be moulded so as to meet any exigency which may be disclosed by a change of circumstances and, to relieve the trust from a condition which imperils or endangers the charity itself or the funds provided for its endurement and maintenance * * *. But in the very nature of things the jurisdiction merely 'to vary the details of administration ’ is more liberally exercised * * * and indeed is perhaps more firmly, established and more widely recognized than is that which is usually called the cy pres power of the court.”
In this situation what jurisdiction has our Supreme Court in the premises % If the relief sought is within its ordinary *753jurisdiction to direct trustees and administer trusts, nothing further need he said in its support. If it is a part of the jurisdiction peculiar to charities, I think it equally clear that the court possesses it. Conceding the laiv of charities to exist in this State, that the original jurisdiction of our former Court of Chancery extended to them is, of course, not questioned. (Williams v. Williams, 8 N. Y. 525, 558.) Although the doctrine of the Williams case was subsequently repudiated, this was only so far as it attempted to apply the law of charitable uses. (Owens v. Missionary Society of M. E. Church, supra, 390, 408; Holland v. Alcock, supra, 312.)
The practical effect of the act of 1806, incorporating the plaintiffs herein, was to legalize this particular trust, if it was illegal (Inglis v. Trustees of Sailor’s Snug Harbour, supra, 119), or at least to afford statutory means for its execution, .if it was otherwise valid, (Per Rapallo, J., Holland v. Alcock, supra, 336). But in whichever way one views it, whether as the removal of an inhibition against jurisdiction, or the reinvesting of powers theretofore taken away, upon the passage of the act of 1806 the jurisdiction of Chancery attached (See, per Cullen, Ch. J., People ex rel. Swift v. Luce, 204 N. Y. 488, 489), and upon the abolition of that court, the powers and duties, not only of the Court of Chancery but of the chancellor, devolved upon the Supreme Court as such. (Butler v. Jarvis, 51 Hun, 268; People ex rel. Swift v. Luce, supra, 478, 487.) But notwithstanding I deem it clear that jurisdiction to grant the relief prayed for herein is inherently vested in this court, it is unnecessary to stand on this inherent jurisdiction alone. The Court of Appeals has several times said that by the Tilden Act the Legislature intended to restore to courts of equity that power to administer charitable trusts which they were declared to have in the Williams Case (supra). (Allen v. Stevens, 161 N. Y. 122, 141; Matter of Griffin, 167 id. 71, 80; Matter of Cunningham, 206 id. 601, 607.)
The 1st section of this act, as amended (now Personal Prop. Law, § 12, as amd. supra; Real Prop. Law, § 113, as amd. supra), is granting, enabling and legalizing in its nature; the 2d (as amd. supra) relates wholly to adminis*754tration and expressly gives to this court “ control ” over all gifts of the character described in section 1, and in terms gives it authority, under proper circumstances, to “make an order directing that such gift * * * shall be administered or expended in such manner as in the judgment of the court will most effectually accomplish the general purpose ” of the instrument of donation. It is true that the 1st section of the statute has been held not to apply to trusts created prior to its enactment. (People v. Powers, 147 N. Y. 104, 109; Murray v. Miller, 178 id. 316; Mount v. Tuttle, 183 id. 358.) This was because the Legislature was without power to alter the directions of a testator or to divert vested rights. (People v. Powers, supra, 109.) No such reason, however, prevents the application of section 2 to any and all trusts, whether theretofore or thereafter created, provided only they are within the class described in section 1. That the trust in question is so included camiot be doubted. I conclude, therefore, that the Tilden Act is cumulative and supplementary to the inherent jurisdiction of the court, affording an additional and concurrent source of jurisdiction in proper cases. Nor do I find that any limitation of this jurisdiction is to be inferred from the terms of the act of 1828 amending the act of 1806. The act of 1828 was clearly permissive. It allowed certain things to be done without commanding them. In the absence of unequivocal terms negativing the powers of such a court as was our Court of Chancery when this act was passed, a statute of this character is presumed not to have intended to impair its jurisdiction. The fact, therefore, that section 4 of the act of 1828 authorizes the trustees to lease its property affords no ground for inferring either an intention to restrain the corporation from selling or a purpose to restrict the court from exercising its jurisdiction in the premises when properly invoked.
As to the right of the plaintiffs to institute this action, making the Attorney-G-eneral the sole party defendant, I have no doubt. The 3d subdivisions of the several sections of the Eeal and Personal Property Laws above referred to expressly provide that the Attorney-General “shall represent the beneficiaries,” and prescribe it to “be his duty to enforce such trusts ” as are covered by subdivision 1 of the several sections. *755This also is merely cumulative. From the earliest times the Attorney-General, in England and in other jurisdictions where trusts for charitable uses have been recognized, has been regarded as the representative of the uncertain beneficiaries of a charity. In Williams v. Williams (supra, 553) Denio, J., refers to a case in this State in 1708 where the Attorney-General proceeded by information. In Andrews v. General Theological Sem. (8 N. Y. 559, 563), it appearing that no trustees were before the court representing a certain charitable legacy, leave was given to amend so as to make the Attorney-General a party. I am referred neither to statute nor authority to show that in this class of cases his functions have since been limited. On the contrary, both statute and unwritten law support the continuance of powers broad enough to include those in question. (Executive Law [Consol. Laws, chap. 18; Laws of 1909, chap. 23], § 62, subd. 1; People v. Miner, 2 Lans. 396; Davis & Palmer v. Mayor, etc., 2 Duer, 663; People v. Powers, 83 Hun, 449; Allen v. Stevens, 33 App. Div. 485.) Although the last three cases were reversed (14 N. Y. 506; 147 id. 104; 161 id. 122), it was upon grounds which did not conflict with the views expressed below on the point in question.
True, the reported cases are largely ones where the Attorney-General has, by bill or information, proceeded against the trustee, but it is not essential that the trustee should rest inert until the apprehended loss or danger has become so imminent as to bring the situation of the estate to the attention of the Attorney-General, or that the trustee should proceed at its peril upon some questionable course until that official invokes the jurisdiction of the court to restrain it. Many cases support the right of the trustee to assume the initiative-and to come into court for instructions or other proper relief. The following are illustrative of a long line of authorities: McCartee v. Orphan Asylum Society (supra, per Jones, Ch., 437, 482); Governors of Christ's Hospital v. Atty.-General (5 Hare, 257); Wardens, etc., of Clum Hospital v. Powys (6 Jurist, 252); Weeks v. Hobson (150 Mass. 377); Lackland v. Walker (supra); Academy of the Visitation v. Clemens (50 Mo. 167). Under the Tilden Act the proceeding contemplated seems to be by summary petition. But for many reasons this should not be construed as *756ousting the court of its ordinary j urisdiction by action. A somewhat similar situation seems to have arisen in England both under the 43d Elizabeth (Chap. 4) and 52d George III (Chap. 101), but the courts of that country held that the acts did not exclude their customary jurisdiction by bill. (See Tudor Char. & Mort. [4th ed.) 379, 382; Story Eq. Juris. [13th ed.) § 1147.)
The objection that to grant the relief prayed for would in effect destroy a vested estate is without weight. The title is vested in the corporation charged with the trust under the will. The heirs of the testator have no interest, reversionary or otherwise. The uncertain beneficiaries of the trust, i. 6., the “aged, decrepit and worn-out sailors,” have no standing in court for any purpose. Their interests are in the care of the State as parens 'patriae and are represented by the Attorney-General. The numerous authorities are uniform in holding that in granting relief similar to that prayed for in this action courts do no more than mould the form of the devise to suit the necessity of changed conditions; no diversion of the gift is either sought or intended. (Stanley v. Colt, supra; Ould v. Washington Hospital, etc., 95 U. S. 303; Lackland v. Walker, supra.)
Having thus disposed of all the objections to jurisdiction, the final question remains: Are the facts alleged prima facie sufficient to justify its exercise ? The situation disclosed is not one of mere expediency but of an existing exigency. A long-continued and progressive deterioration imperils the estate; and while the situation may not justify the fear that, if left to itself, the estate will either be annihilated or its net income be so reduced as to leave it insufficient to care for a number of beneficiaries equal to the original fifty named in the will, it is manifestly one which justifies the trustees ih seeking an opportunity to make proof of the facts and to secure the authority and instructions of the court. (See Lackland v. Walker, supra, 265 et seq., where the authorities are collated.)
The judgment should be reversed, with costs, and the demurrer overruled, with costs, with leave to the defendant to withdraw demurrer and to answer on payment of costs in this court and in the court below.
Ingraham, P. J., Laughlin, Scott and Dowling, JJ., concurred.

 See p. 154.—[Rep.


 Malim v. Keighley.— [Rep.